Citation Nr: 1241600	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-26 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active service from August 1975 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005, September 2006, and January 2008 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In February 2012, the Board reopened the issue of entitlement to service connection for a right shoulder disorder and remanded the underlying de novo aspect of that claim, as well as the claim for service connection for a neck disorder, in part, to afford the Veteran a VA examination.  As discussed in the Remand below, the Board finds that its prior directives were not complied with and that another VA examination is necessary.

Additionally, the Board's February 2012 Remand noted that the claim for service connection for a psychiatric disorder, to include depression, as secondary to a neck disorder had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It does not appear that this issue has yet to be adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran contends that he has right shoulder and neck disorders related to his active service.  As discussed in the February 2012 Remand, his service treatment records (STRs) showed numerous right shoulder complaints beginning in June 1976 as well as a complaint of neck pain in March 1979.  
With regards to the Veteran's right shoulder, post-service records beginning in December 1979--within one year from his discharge from service--show that he made repeated right shoulder complaints.  Although the December 1979 record shows that the Veteran was diagnosed with arthritis, the Board observes that X-ray evidence of arthritis was not shown until October 1994.  As for his neck, post-service records beginning in September 1996 reflected complaints of neck pain.  The September 1996 record indicates that X-rays showed degenerative active changes involving the C5 vertebrae.  

At his October 2011 hearing, the Veteran's testimony indicated that he had had right shoulder and neck pain since service.  His copious medical records, including Social Security Administration (SSA) records, show that he has maintained having a continuity of symptomatology since service.  There is no indication that the Veteran incurred any post-service injuries to his right shoulder or neck.  

In light of the above, the Board found the Veteran competent and credible to report having right shoulder and neck pain that had continued since service.  Thus, the issues were remanded to afford the Veteran a VA examination to determine if he had right shoulder and neck disorders related to his in-service complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's Remand, an examination was afforded to the Veteran in March 2012.  In determining whether the Veteran had any right shoulder and neck disorders related to his military service, the examiner was directed to address the Veteran's competent and credible reports regarding a continuity of pertinent symptomatology (e.g., right shoulder and neck pain) since service.  

The March 2012 examiner provided negative nexus opinions for both issues.  However, the examiner's rationale for both issues, in part, relied on the fact that there was no evidence of a continuation of symptoms or treatment within a year following discharge from service.  Although in reporting the Veteran's pertinent medical history, the examiner noted the Veteran's reports of pain since service, the rationale for the negative opinions does not discuss the Veteran's accepted statements of continuity of symptomatology.  As the Board had specifically directed the examiner to address the Veteran's reports of having right shoulder and neck pain since service, the Board finds that the examiner's negative nexus opinions are not adequate.  The rationales clearly violated the Board's directives to address the Veteran's reports of symptoms since service.  

Moreover, at least with regards to the Veteran's right shoulder, the examiner's rationale plainly overlooks evidence of record.  As noted above, a record dated in December 1979 clearly shows that the Veteran complained of right shoulder pain and was diagnosed with arthritis.  This contradicts the examiner's assertion that there was no evidence of treatment within a year of discharge from service.  Thus, the Board questions the thoroughness of the examiner's review of the claims file. 

Because of the AMC's failure to comply with the Board's Remand, another remand to ensure compliance is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia are dated in May 2012.  Accordingly, on remand, records of any ongoing VA right shoulder and neck treatment that the Veteran may be receiving should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service right shoulder and neck treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received from the VAMC in Atlanta, Georgia since May 2012.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his right shoulder and neck complaints.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report associated with the claims file.

The examiner should obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50%), at least as likely as not (i.e., probability of approximately 50%), or less likely than not (i.e., probability less than 50%) that any diagnosed right shoulder and neck disorders had their clinical onset in service or are otherwise related to active duty.  In answering this question, the examiner should address the Veteran's competent and credible reports regarding a continuity of pertinent symptoms (e.g., right shoulder and neck pain) since service and the post-service records showing right shoulder treatment within one year of the Veteran's discharge from service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, readjudicate the issues of entitlement to service connection for right shoulder and neck disorders.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

